OPINION AND ORDER
In a disciplinary proceeding, the Board of Governors of the Kentucky Bar Association concluded that the respondent was guilty of violating the provisions of Disciplinary Rule 1-102(A)(5), Disciplinary Rule 1-102(A)(6), Disciplinary Rule 6-101(A)(l), and Disciplinary Rule 6-101(A)(2). The Board recommends that the respondent be publicly reprimanded and that he be required to pay the costs of this action.
Having reviewed the Board of Governors’ decision, the court adopts the findings and recommendations of the Board of Governors. The respondent is hereby publicly reprimanded for his conduct. The respondent is directed to pay the costs of this proceeding.
All concur.